Proceeding under section 25 of the General Corporation Law to set aside an election and for other relief. Order dismissing the proceeding and vacating the temporary *837restraining order affirmed, with ten dollars costs and disbursements. There is no showing that the acts of the respondents are in such violation of the by-laws of the corporation, as they existed, and of the law of the State, as to move the court to interfere with the results of the election. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.